DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Tritan, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (U.S. Patent No. 3,972,443) in view of Seiders et al. (U.S. Application Publication No. 2017/0121073) and Haas (U.S. Patent No. 11,089,906).
Albert discloses a tumbler (Fig. 1) comprising: a tumbler double wall body (10) having a top region and a bottom region, a tumbler interior and a tumbler exterior periphery, the tumbler exterior periphery extending from said top region to said bottom region, said tumbler side periphery generally planer from said top region to said bottom region; said tumbler body having a tumbler top defining an opening in communication with the tumbler interior, a tumbler bottom and a tumbler sidewall for defining a liquid reservoir; at least one thread (22) disposed within said tumbler interior; a lid (26) for enclosing said tumbler interior; and said lid having at least one thread (24) for matingly engaging said at least one thread disposed within said tumbler interior for interlocking said lid with said tumbler body maintaining said lid in a fixed position and wherein said lid may be removed from said tumbler body by rotational movement, said lid including an opening (38) for the dispensing of fluid from said liquid reservoir; a sliding enclosure 
Albert fails to teach wherein the body is stainless steel, and a non-slip bottom pad made from a non-slip material having a planar bottom surface carried by the bottom of said tumbler within and adapted to be removed for cleaning, wherein said non-slip bottom pad is carried within the profile of said tumbler, and wherein said tumbler bottom includes a bottom outer rim and an offset internal central boss integrally formed within said tumbler bottom defining a non-slip bottom pad channel, said non-slip bottom pad being frictionally received within said non-slip bottom pad channel.
Seiders teaches that it is known in the art to manufacture tumblers out of stainless steel (par. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tumbler out of stainless steel in order to adjust the cost of the tumbler and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Haas teaches that it is known in the art to manufacture a tumbler with and a non-slip bottom pad (70) made from a non-slip material (col. 4, lines 6-22)  having a planar bottom surface carried by the bottom of said tumbler within, wherein said non-slip bottom pad is carried within the profile of said tumbler, and wherein said tumbler bottom includes a bottom outer rim and an offset internal central boss integrally formed within said tumbler bottom defining a non-slip bottom pad channel, said non-slip bottom pad being frictionally received within said non-slip bottom pad channel (Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the tumbler with a pad, as taught by Haas, in order to help stabilize the tumbler. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the pad to be removable, so that parts could be replaced and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert, Seiders and Haas and further in view of Pinelli et al. (U.S. Patent No. 11,077,995).
Albert fails to teach wherein the lid is manufacture out of shatter proof Tritan plastic.
Pinelli teaches that it is known in the art to use Tritan plastic when manufacturing tumblers (Other Publications).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have to have manufactured the lid out of p[plastic, as taught by Pinelli, in order to adjust the cost of the tumbler and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733